Case 3:21-cv-00319-WQH-NLS Document 1 Filed 02/23/21 PageID.1 Page 1 of 6



 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (Cal. Bar No. 259178)
 2   3111 Camino Del Rio North
 3   Suite 400
     San Diego, California 92108
 4   +1 310-997-0471
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF CALIFORNIA
 8

 9    CHRIS D. DEHGHANI,                            Case No. '21CV319 WQHNLS
10                       Plaintiff,                 COMPLAINT FOR DAMAGES
11            v.                                    1. VIOLATION OF THE FAIR DEBT
12                                                  COLLECTION PRACTICES ACT, 15 U.S.C.
      MIDLAND CREDIT MANAGEMENT,
                                                    §1692 ET SEQ.
13    INC.,

14                       Defendant.                 JURY TRIAL DEMANDED

15          NOW COMES CHRIS D. DEHGHANI, through his undersigned counsel, complaining of
16
     MIDLAND CREDIT MANAGEMENT, INC., as follows:
17
                                        NATURE OF THE ACTION
18
            1.      This action is seeking redress for Defendant’s violation(s) of the Fair Debt
19

20   Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq.

21                                    JURISDICTION AND VENUE

22          2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
23          3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(1).
24
                                                  PARTIES
25
            4.      CHRIS D. DEHGHANI (“Plaintiff”) is a natural person, over 18-years-of-age, who
26
     at all times relevant resided in Missouri.
27

28          5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
                                                      1
Case 3:21-cv-00319-WQH-NLS Document 1 Filed 02/23/21 PageID.2 Page 2 of 6



 1          6.      MIDLAND CREDIT MANAGEMENT, INC. (“Defendant” or “MCM”) is a
 2   corporation organized under the laws of Kansas.
 3
            7.      MCM has its principal place of business at 350 Camino De La Reina, Suite 300, San
 4
     Diego, California 92108.
 5
            8.      MCM is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as the principal
 6

 7   purpose of MCM’s business is the collection of debt.

 8          9.      MCM is a “debt collector” as defined by 15 U.S.C. § 1692a(6) as it regularly collects

 9   or attempts to collect debts owed or due or asserted to be owed or due another.
10
                                       FACTUAL ALLEGATIONS
11
            10.     A few years ago, Plaintiff applied for and obtained a personal credit card from
12
     CitiBank, N.A. (“CitiBank”).
13
            11.     Plaintiff made various charges for personal purposes on the CitiBank credit card,
14

15   amassing a balance.

16          12.     Due to financial hardship, Plaintiff fell behind on his monthly payments on the
17   CitiBank credit card.
18
            13.     Eventually, Plaintiff’s account fell into default status with an outstanding balance of
19
     approximately $8,950.60 (“subject debt”).
20
            14.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5).
21

22          15.      Shortly thereafter, Midland Funding, LLC obtained the subject debt and placed with

23   Defendant for collection activities on the subject debt.

24          16.     On January 26, 2021, Defendant sent Plaintiff a written correspondence attempting
25   to collect the subject debt (“Midland’s Letter”).
26
            17.     Midland’s Letter depicted, in pertinent part:
27

28
                                                         2
Case 3:21-cv-00319-WQH-NLS Document 1 Filed 02/23/21 PageID.3 Page 3 of 6



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14          18.       Defendant’s Letter presented various offers to Plaintiff to resolve the subject debt.
15          19.       Moreover, Midland’s Letter expressly stated: “STOP our calls by selecting one of
16
     these 3 options” (“the language”).
17
            20.       The language implicitly implies that the only way to compel Defendant to cease its
18
     collection calls is to select one of the three payment options enumerated in Defendant’s Letter.
19

20          21.       The language is patently misleading because the FDCPA requires debt collectors to

21   cease communications with a consumer regarding a debt if the consumer requests the same in

22   writing.
23          22.       Specifically, subject to inapplicable exceptions, §1692(c)(c) of the FDCPA
24
     provides:
25
                If a consumer notifies a debt collector in writing that the consumer refuses to pay
26              a debt or that the consumer wishes the debt collector to cease further
                communication with the consumer, the debt collector shall not communicate
27              further with the consumer with respect to such debt…. 15 U.S.C. §1692(c)(c).
28
                                                         3
Case 3:21-cv-00319-WQH-NLS Document 1 Filed 02/23/21 PageID.4 Page 4 of 6



 1           23.     The language in Defendant’s Letter was designed to mislead Plaintiff and other
 2   similarly situated consumers into believing that they must make payment on the debt to compel the
 3
     cessation of the collection calls.
 4
             24.     However, as set forth above, the FDCPA expressly provides consumers with
 5
     mechanisms to compel the cessation of communications from a debt collector.
 6

 7           25.     The language in Midland’s Letter was deliberately designed to mislead Plaintiff and

 8   pressure Plaintiff into making a prompt payment on the subject debt in order to compel Defendant

 9   to cease its collection calls.
10
             26.     The language in Defendant’s Letter was deliberately designed to mislead Plaintiff
11
     as to his rights and protections under the FDCPA and to obfuscate the same.
12
                                                 DAMAGES
13
             27.     After reading the language in Defendant’s Letter, Plaintiff was misled into believing
14

15   that he had to make payment pursuant to one of the three offers enumerated in Defendant’s Letter

16   to compel Defendant to discontinue its collection calls or prevent Defendant from initiating future
17   collection calls.
18
             28.     Accordingly, Defendant’s misleading representations were material because it
19
     impacted Plaintiff’s decision to pay the subject debt.
20
             29.     Specifically, Plaintiff has very limited means to pay the subject debt and was misled
21

22   into believing he had to make payment to escape Defendant’s harassment.

23           30.     The conundrum created by the language in Defendant’s Letter caused Plaintiff

24   significant emotional distress and anxiety due to his limited financial means.
25           31.     It was only after Plaintiff conferred with his counsel did he discover that he does not
26
     have to select one of the three payment options enumerated in Defendant’s Letter to compel
27
     Defendant to cease its collection calls.
28
                                                         4
Case 3:21-cv-00319-WQH-NLS Document 1 Filed 02/23/21 PageID.5 Page 5 of 6



 1                                        CLAIMS FOR RELIEF
 2                                             COUNT I:
 3                     Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

 4            32.   Paragraphs 10 to 32 of this Complaint are expressly adopted and incorporated herein
 5
     as though fully set forth herein.
 6
              33.   Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any
 7
     false, deceptive, or misleading representation” in connection with the collection of a debt. 15 U.S.C.
 8

 9   § 1692e.

10            34.   Section 1692e(10) of the FDCPA prohibits a debt collector from using any false

11   representation or deceptive means to collect or attempt to collect any debt. 15 U.S.C. § 1692e(10).
12            35.   Defendant violated 15 U.S.C. §§1692e and e(10) by making deceptive and
13
     misleading representations to Plaintiff in an attempt to collect the subject debt.
14
              36.    Specifically, it is was inherently deceptive for Defendant to mislead Plaintiff into
15
     believing that Plaintiff has to select one of the three payment options to compel Defendant to
16

17   discontinue its collection calls or otherwise prevent Defendant from initiating future collection

18   calls.

19            37.   As set forth above, the FDCPA provides consumers with mechanisms to compel a
20
     debt collector to cease communication with a consumer that do not require the consumer to make
21
     a payment on the debt.
22
              38.   Accordingly, the language in Defendant’s Letter misled Plaintiff as to his rights
23
     under the FDCPA.
24

25            39.   The deceptive language in Defendant’s Letter misled Plaintiff in a manner that

26   deprived him of his right to enjoy the protections of the FDCPA.
27            40.   As set forth above, Plaintiff was harmed by Defendant’s deceptive collection
28
                                                        5
Case 3:21-cv-00319-WQH-NLS Document 1 Filed 02/23/21 PageID.6 Page 6 of 6



 1   practices.
 2          WHEREFORE, Plaintiff, respectfully requests that this Honorable Court enter judgment
 3
     in his favor as follows:
 4
             a.     Declaring that the practices complained of herein are unlawful and violate Sections
 5
                    1692e and e(10) of the FDCPA;
 6           b.     Awarding Plaintiff statutory and actual damages, in an amount to be determined at
 7                  trial, for the underlying FDCPA violations;
 8           c.     Awarding Plaintiff his reasonable attorney’s fees and costs;

 9           d.     Awarding any other relief as the Honorable Court deems just and proper.

10
                                      DEMAND FOR JURY TRIAL
11
            Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.
12

13

14   DATED: February 23, 2021                                     Respectfully submitted,
15
                                                                  CHRISTOPHER D. DEHGHANI
16

17                                                                By: /s/ Nicholas M. Wajda

18                                                                Nicholas M. Wajda
                                                                  WAJDA LAW GROUP, APC
19                                                                3111 Camino Del Rio North
20                                                                Suite 400
                                                                  San Diego, California 92108
21                                                                +1 310-997-0471
                                                                  nick@wajdalawgroup.com
22

23

24

25

26

27

28
                                                       6
